Cassoday, J.
It is competent for a party to waive notice of a motion. An appearance at the hearing generally by an attorney is such waiver. It is competent for a party to waive notice of the papers or records upon which a motion is based. A hearing upon the merits upon an “ inspection of the pleadings” by the court, “and the admission of counsel for the parties that the plaintiff’s bill of items contained seventy items and the defendant’s bill of particulars contained thirty items,” without any objection for want of such notice, was a waiver of notice that such motion would be based upon such pleadings and bills of items and particulars. The recitals in the order of July 15, 1884, of such admissions must, in the absence of a bill of exceptions showing otherwise, be regarded as verities. Bunn v. Valley Lumber Co. 63 Wis. 630. The recitals in that order, as modified, were sufficient to authorize the reference. In fact, the case seems to be a proper one for a reference under the decisions of this court. This being so, the reasons given in the notice to set it aside eleven months afterwards could not exist. It follows that the court was justified in refusing to reconsider its former decision and denying the motion.
By the Court.— Both of the orders of the circuit court are affirmed.